USCA11 Case: 19-12224      Date Filed: 11/03/2020   Page: 1 of 24



                                                                       [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-12224
                          ________________________

                      D.C. Docket No. 2:18-cv-00014-RWS

CHRISTOPHER TEASLEY,

                                                               Petitioner-Appellee,

                                      versus

WARDEN, MACON STATE PRISON,

                                                             Respondent-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (November 3, 2020)


Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

BRASHER, Circuit Judge:

      This appeal is about assessing juror bias based on a transcript of voir dire.

Because there is more to human communication than the words we use, it can be

hard for judges to glean meaning from a cold trial transcript. This difficulty is
            USCA11 Case: 19-12224    Date Filed: 11/03/2020    Page: 2 of 24



especially pronounced in assessing the comments of unprepared laypersons during

jury voir dire when “[t]he manner of the juror while testifying is oftentimes more

indicative of the real character of his opinion than his words.” Reynolds v. United

States, 98 U.S. 145, 156–57 (1878). And the problem is exacerbated in this case

because the juror at issue, Juror Donaldson, did not say anything at all—he raised

his hand.

      The question for us is whether Juror Donaldson’s gesture communicated that

he was biased against Defendant Christopher Teasley and, if so, whether Juror

Donaldson’s indication of bias was so clear that a state court’s fact-finding to the

contrary must be set aside on federal habeas review. After careful consideration and

with the benefit of oral argument, we cannot say that the state court erred in finding

that Juror Donaldson was not biased against Teasley. Because the state court’s

reasonable fact-finding cannot be disturbed on federal habeas review, because the

state court reasonably applied Supreme Court caselaw to Teasley’s ineffective

assistance of counsel claim, and because Georgia’s juror non-impeachment

evidentiary rule does not provide an alternative basis for habeas relief, the district

court erred in granting Teasley’s federal habeas petition. Accordingly, we reverse.

                              I.    BACKGROUND

      On a fateful day in 2005, Markez Jones found out that Christopher Teasley

and his two brothers, Emory and Tyrone, had beat up Jones’s cousin. Shortly


                                          2
         USCA11 Case: 19-12224        Date Filed: 11/03/2020   Page: 3 of 24



thereafter, Jones and Emory exchanged threats over the phone. Later that same day,

Tyrone retrieved his gun, and the three Teasley brothers drove to a local pool hall.

Someone at the pool hall called Jones to tell him that the Teasley brothers were there.

Jones’s uncle, James Riden, drove Jones to the pool hall, where Jones confronted

Emory. Emory cursed at Jones, and Jones punched Emory in the jaw. Tyrone fired

his gun at Jones but missed. As Jones fled, Tyrone fired again. This time, he fatally

shot Riden. Christopher drove his brothers away from the scene.

                             A.     Voir Dire and Trial

      A grand jury indicted the Teasley brothers for the murder of Riden and the

aggravated assault of Jones. The Teasleys were charged with malice murder (Count

1), felony murder (Count 2), two counts of aggravated assault (Counts 3 and 4),

possession of a firearm during the commission of a crime (Count 5), and tampering

with evidence (Count 6). Christopher Teasley and his two brothers each retained

their own counsel and were tried jointly in state court.

      Juror Donaldson was on the jury venire. After administering the oath to the

venire, the court informed the potential jurors of the charges against the Teasleys.

The court then asked the venire a series of questions designed to draw out any

preconceived opinions potential jurors might have formed about the case:

      Have any of you for any reason formed or expressed any opinion in
      regard to the guilt or innocence of any of these Defendants? If you have,
      let that fact be known by raising your hand.


                                          3
         USCA11 Case: 19-12224       Date Filed: 11/03/2020   Page: 4 of 24



      Do any of you have any opinion about the guilt or innocence of any of
      these Defendants?

      [H]ave you any prejudice or bias resting on your mind either for or
      against any of these Defendants? If so, let that fact be known by raising
      your hand.

      [I]s your mind perfectly impartial between the State and each one of
      these Defendants? If your mind is not perfectly impartial, let that fact
      be known by raising your hand.

Juror Donaldson did not respond to any of these questions.

      Later during voir dire, the state prosecutor asked whether potential jurors

could commit to following the judge’s instructions:

      Can I get a commitment from everyone here that you will follow the
      directions that the judge gives you and the instructions that the judge
      gives you on what the law is in this case? Can I get a promise from
      everyone? Is there anyone that cannot do that?

Juror Donaldson did not respond to those questions either.

      Co-defendant Tyrone Teasley’s attorney then conducted his examination of

the panel. He began by asking a series of specific background questions, including

whether any potential jurors owned guns. Juror Donaldson responded affirmatively,

stating that he owned “shotguns, rifles, [and] pistols” that he used for “protection

and sport.” Counsel concluded by asking the potential jurors whether they could try

the case impartially:

      [I]s there anything about either the nature of the charges or anything
      else that you’ve thought of since you’ve been sitting here so far that
      leads you to believe that you wouldn’t be a fair and impartial juror in
      this case . . . ?
                                         4
         USCA11 Case: 19-12224        Date Filed: 11/03/2020    Page: 5 of 24




Juror Donaldson did not respond to the question.

      Next, Co-defendant Emory Teasley’s attorney conducted her examination. At

the beginning of her voir dire, she asked the panel whether anyone was prejudiced

against the defendants:

      Is there anyone here who feels that Mr. Teasley or any of these
      gentlemen are guilty because they’re sitting at the defense table?

Juror Donaldson did not respond. Counsel for co-defendant continued her

examination and eventually asked the panel:

      Is there anybody here who feels that in the case – in a murder trial where
      it’s alleged was a shooting, is there anyone here who feels that you can’t
      be fair and impartial in this case? Is that the type of a case that you just
      couldn’t be fair on?

The transcript indicates that Juror Donaldson raised his hand. There were no follow-

up questions.

      Later, the prosecutor and defense counsel questioned individual jurors,

including Juror Donaldson. The state prosecutor asked Juror Donaldson about a

response in which he had indicated that a family member had been charged with a

crime. After Juror Donaldson said the issue would not affect his ability to be fair,

the prosecutor asked him no further questions. No member of the defense team

followed up with Juror Donaldson. Defense counsel did not move to excuse him for

cause or use a peremptory strike to remove him, and he was seated on the jury.



                                           5
          USCA11 Case: 19-12224      Date Filed: 11/03/2020    Page: 6 of 24



      After the jury was seated, the trial court administered the “final oath” to the

jurors. The oath required the jurors to promise to “well and truly” try the case and

render a verdict based on the evidence:

      You shall well and truly try the issue formed upon this bill of indictment
      (or accusation) between the State of Georgia and (name of accused),
      who is charged with (here state the crime or offense), and a true verdict
      give according to the evidence. So help you God.

Ga. Code Ann. § 15-12-139.

      After a multi-day trial, the jury found Teasley and his two brothers guilty on

all counts.

                                B.    Direct Appeal

      Teasley obtained new counsel for his direct appeal. On appeal, Teasley

requested relief on two grounds: (1) insufficient evidence to support his convictions

for murder, aggravated assault, and possession of a firearm during the commission

of a crime; and (2) insufficient evidence to support his conviction for evidence

tampering. The Georgia Supreme Court affirmed Teasley’s convictions but

remanded the case for resentencing on a narrow issue unrelated to juror bias. Teasley

v. State, 704 S.E.2d 800, 802 (Ga. 2010).

                     C.     State Habeas Corpus Proceedings

      Teasley filed a pro se habeas petition in state court, followed by numerous

amendments. In the petition, Teasley requested relief on several grounds; none

included juror bias. The court held an evidentiary hearing at which Teasley testified
                                            6
          USCA11 Case: 19-12224       Date Filed: 11/03/2020   Page: 7 of 24



and offered additional documentary evidence. Teasley’s former appellate counsel

did not testify, but the court admitted a transcript of her deposition upon written

questions.

      Six months later and after retaining an attorney to represent him at the state

habeas proceedings, Teasley filed a motion to reopen the record and to amend his

petition to “add only one ‘new’ ground for relief . . . that a biased juror served on

Mr. Teasley’s jury[,] . . . present[ing] a simple legal question[:] . . . whether Mr.

Teasley’s constitutional rights were violated by the presence of a biased juror on his

jury.” The court granted both motions over the state’s objection. Teasley then filed

an amended state habeas petition, alleging, among other things, that his appellate

counsel was ineffective for not raising the presence of Juror Donaldson on direct

appeal.

      The court held a second evidentiary hearing, at which Teasley was allowed to

present evidence in support of his additional claim. He introduced four exhibits and

called each of the three defense attorneys from his trial to testify. Further testimony

from Teasley’s former appellate counsel was also admitted into evidence through a

deposition transcript. Teasley made no attempt to present testimony from Juror

Donaldson.

      At the hearing, the defendants’ trial attorneys explained that, because the

Teasley brothers’ defenses were not antagonistic, they conducted jury selection


                                          7
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 8 of 24



collaboratively. Christopher Teasley’s trial counsel recounted that, although he

asked several questions of the venire panel, he also relied on the attorneys for Emory

and Tyrone Teasley because they were more familiar with the jury pool. He testified

that, after questioning the panel, all three defense attorneys met and reviewed the

prospective jurors’ responses. Emory Teasley’s attorney testified that the team had

considered Juror Donaldson a favorable juror for the defense. She had placed a “plus

sign” by Juror Donaldson’s name on her trial notes to mark him as a favorable juror.

Her notes indicated that he owned guns and had been hunting. She explained that

the defense attorneys had made a strategic decision to argue that Tyrone Teasley

fired his gun in self-defense, and they were looking specifically for jurors who were

not opposed to firearms.

      The state habeas court denied Teasley’s petition in 2016. The court agreed

with Teasley that his appellate counsel performed deficiently. But the court held that

Teasley’s claim failed because there was not a reasonable probability that the

outcome of his appeal would have been different if his appellate counsel had raised

the juror bias issue on direct appeal. The court recognized that it would be an error

not to excuse a juror “who answers questions during voir dire in a manner which

unequivocally demonstrates partiality.” But the court found that “the trial record

does not demonstrate actual bias on the part of juror Donaldson.” Instead, the court

reasoned that “Donaldson’s responses, and lack of responses, are equivocal.” The


                                          8
          USCA11 Case: 19-12224      Date Filed: 11/03/2020   Page: 9 of 24



court held that it “need not address the issue of whether Juror Donaldson could have

been compelled to testify in a post-conviction hearing” because it “must base its

decision” on the record Teasley created. Based on this record, the state court found

“that the single response from Donaldson cited by petitioner is insufficient” to

establish bias.

      The Georgia Supreme Court denied Teasley’s application for a certificate of

probable cause to appeal.

                    D.      Federal Habeas Corpus Proceedings

      Teasley filed a timely federal habeas petition against the Warden of Macon

State Prison. A magistrate judge recommended that the petition be granted. The

magistrate judge conceded that “a definitive showing of bias [was] impossible” in

Teasley’s case “because Donaldson’s expression of bias was limited to raising his

hand.” But he nevertheless concluded that because “[t]he only relevant evidence . . .

is [Donaldson’s] indication of bias when he raised his hand in response to [the

attorney’s] question,” that evidence was “the only showing needed” to support a

finding of actual prejudice. The district court adopted the recommendation. In its

order, the district court acknowledged that Teasley’s claim “present[ed] a difficult

question.” But it held that “[e]ven if this Court were to agree with the state habeas

[court] that we do not know whether Mr. Donaldson was or was not biased, caution

dictates that Petitioner be given a new trial, and it is reasonably probable that the


                                         9
         USCA11 Case: 19-12224        Date Filed: 11/03/2020    Page: 10 of 24



Georgia Supreme Court would have agreed.” The district court also sua sponte

identified an “alternative basis” for granting the habeas petition in Georgia’s jury

non-impeachment statute, which it believed denied Teasley the opportunity to prove

juror bias by precluding Juror Donaldson’s testimony.

      The Warden timely appealed.

                         II.    STANDARD OF REVIEW

      We review de novo a district court’s grant of a habeas corpus petition. Ward

v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010) (citing McNair v. Campbell, 416 F.3d
1291, 1297 (11th Cir. 2005)). A petitioner is entitled to habeas relief only if his claim

is meritorious and the state court’s resolution of that claim was contrary to, or an

unreasonable application of, clearly established Supreme Court precedent, or was

based on an unreasonable determination of the facts presented in the state court

proceeding. 28 U.S.C. § 2254(d).

      “Contrary to” means that the state court applied a different rule than one set

forth by the Supreme Court, or that it decided a case differently than the Supreme

Court has “on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685,

694 (2002). A state court’s resolution of a claim is an “unreasonable application” of

federal law when its decision (1) identifies the correct legal rule from the Supreme

Court’s cases but unreasonably applies it to the facts of the particular petitioner’s

case, or (2) “either unreasonably extends a legal principle from [Supreme Court]


                                           10
         USCA11 Case: 19-12224        Date Filed: 11/03/2020   Page: 11 of 24



precedent to a new context where it should not apply or unreasonably refuses to

extend that principle to a new context where it should apply.” Williams v. Taylor,

529 U.S. 362, 407 (2000). An “unreasonable determination of the facts” occurs

“when the direction of the evidence, viewed cumulatively, was ‘too powerful to

conclude anything but [the petitioner’s factual claim],’ and when a state court’s

finding was ‘clearly erroneous.’” See Landers v. Warden, 776 F.3d 1288, 1294 (11th

Cir. 2015) (alteration in original) (first quoting Miller-El v. Dretke, 545 U.S. 231,

265 (2005); and then quoting Wiggins v. Smith, 539 U.S. 510, 529 (2003)).

                               III.    DISCUSSION

      Teasley argues that his appellate counsel was ineffective for failing to raise

Juror Donaldson’s presence on the trial jury. To succeed, he must show both that (1)

his counsel’s performance was deficient and (2) that deficient performance

prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).

      Because the Warden concedes that Teasley’s appellate counsel performed

deficiently, the only issue is prejudice. The Warden’s argument is straightforward.

First, he argues that the state court reasonably found that Juror Donaldson was not

actually biased against Teasley. Second, because the state court found insufficient

evidence of actual bias, the Warden argues that the state court reasonably concluded

that Teasley was not prejudiced by appellate counsel’s failure to raise juror bias on

direct appeal. Finally, the Warden argues that the operation of Georgia’s juror non-


                                          11
          USCA11 Case: 19-12224      Date Filed: 11/03/2020   Page: 12 of 24



impeachment statute does not provide an alternative basis for granting habeas relief.

We address each argument in turn.

   A.      The State Habeas Court’s Ruling Was Not Based on an Unreasonable
                Determination of Fact under 28 U.S.C. § 2254(d)(2).

        The first issue we must address is whether the state court unreasonably

determined that Teasley did not prove that Juror Donaldson was actually biased

against him. Because the Sixth Amendment provides the right to an impartial jury,

“[d]emonstrated bias in the responses to questions on voir dire may result in a juror

being excused for cause . . . .” McDonough Power Equip., Inc. v. Greenwood, 464
U.S. 548, 554 (1984). To exclude a prospective juror for cause, a party must

demonstrate that the juror in question exhibited “actual bias” by showing either an

“express admission of bias or facts demonstrating such a close connection to the

present case that bias must be presumed.” United States v. Chandler, 996 F.2d 1073,

1102 (11th Cir. 1993) (citing United States v. Khoury, 901 F.2d 948, 955, modified,

910 F.2d 713 (11th Cir. 1990)). The burden is on the challenger to show that the

prospective juror was actually biased, having a “preconceived notion as to the guilt

or innocence of an accused” of such “nature and strength” that “the juror [could not]

lay aside his impression or opinion and render a verdict based on the evidence

presented in court.” Irvin v. Dowd, 366 U.S. 717, 723 (1961). Whether an individual

juror is biased is a question of fact. Patton v. Yount, 467 U.S. 1025, 1036–37 (1984).



                                         12
          USCA11 Case: 19-12224             Date Filed: 11/03/2020        Page: 13 of 24



       Teasley argues—and the district court held—that the state court’s finding that

Juror Donaldson was not biased was based on an “unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d)(2). 1 As evidence of bias, Teasley points only to the voir dire transcript and

Juror Donaldson’s hand raise in response to the question about impartiality. We hold

that this nonverbal gesture is insufficient to justify overturning the state court’s

factfinding.

       What Juror Donaldson meant to communicate by raising his hand is unclear.

He gave no reason for raising it, and the question that he was responding to was not

specific. The question asked about how Juror Donaldson “fe[lt],” not about any

actual prejudice or bias. Even assuming he understood the question and raised his

hand to respond affirmatively—signaling his feeling that he could not be fair and

impartial—it is unclear which way his self-assessed partiality would have run or how

it would have affected his ability to judge the case. Cf. McDonough, 464 U.S. at 558




1
  In addition to the deference owed to factual determinations under Section 2254(d)(2),
Section 2254(e)(1) also commands that “a determination of a factual issue made by a State court
shall be presumed to be correct. The applicant shall have the burden of rebutting the presumption
of correctness by clear and convincing evidence.” The way these two provisions interact in guiding
a federal court’s review of a state court’s fact-finding is an open question in this Circuit. Clark v.
Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th Cir. 2016); Landers v. Warden, 776 F.3d 1288,
1294 n.4 (11th Cir. 2015). The Supreme Court has so far declined to rule on how, exactly, these
two provisions interact. See Brumfield v. Cain, 576 U.S. 305, 322 (2015). And there appears to be
a circuit split over their proper interpretation. See Wood v. Allen, 558 U.S. 290, 300–01 (2010).
Because the Warden does not argue that the district court applied the incorrect standard of review
to the state court’s fact-finding, we leave that issue for another day.
                                                 13
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 14 of 24



(Brennan, J., concurring in judgment) (explaining that to be granted a new trial the

petitioner must show that “the juror was biased against the moving litigant”). The

question that elicited Juror Donaldson’s response highlighted that this case was a

murder prosecution involving a shooting. Juror Donaldson, a gun owner, might have

been signaling his sympathy with the defense, whose strategy included arguing that

the shooter fired in self-defense. Alternatively, he might have been signaling his

unease about convicting a defendant of murder, knowing the lengthy sentence that

could follow. We cannot say for certain what Juror Donaldson meant when he raised

his hand, and, for that reason, we cannot say the state court’s finding was

unreasonable.

      We also think it significant that no one who observed Juror Donaldson during

trial expressed concern about his ability to be fair to the defendants. The question of

juror bias, like credibility, is “largely one of demeanor.” Yount, 467 U.S. at 1038.

“Demeanor plays a fundamental role not only in determining juror credibility, but

also in simply understanding what a potential juror is saying.” Id. at 1038 n.14. And

no one at trial viewed Juror Donaldson as biased against Teasley or favorable to the

prosecution. Emory Teasley’s attorney, for example, testified that she assessed Juror

Donaldson to be a defense-favorable juror at trial based, in part, on his “body

language.” Teasley argues that the only reasonable interpretation of this record is

that every trial participant—the judge, three defense lawyers, and the prosecution


                                          14
          USCA11 Case: 19-12224      Date Filed: 11/03/2020    Page: 15 of 24



team—ignored a juror’s express admission of actual bias against a criminal

defendant. But another reasonable interpretation is that Juror Donaldson’s non-

verbal hand-raise did not communicate anything of significance to the people who

saw it.

      Examining Juror Donaldson’s response to this single question in light of the

rest of the voir dire transcript creates even more ambiguity. Juror Donaldson

declined to raise his hand in response to several similar questions about impartiality

and bias. He also swore an oath under penalty of perjury—after raising his hand to

counsel’s question—that affirmed his ability to judge the case fairly and impartially.

See United States v. Powell, 469 U.S. 57, 66 (1984) (“Jurors, of course, take an oath

to follow the law as charged, and they are expected to follow it.”) (citing Adams v.

Texas, 448 U.S. 38 (1980)). The state habeas court balanced Juror Donaldson’s

single indication of possible bias against several signals of his ability to be fair and

impartial, along with his sworn oath to that effect. It was not unreasonable for the

state court to find that Juror Donaldson’s responses, considered together, were

equivocal and insufficient to show an express admission of bias.

      Teasley cites several cases to support his argument that Juror Donaldson’s

single voir dire response amounts to an express admission of bias against him. But,

unlike here, each of those cases features a verbal statement by a juror indicating

possible bias—along with some explanation of such bias. See Virgil v. Dretke, 446


                                          15
         USCA11 Case: 19-12224       Date Filed: 11/03/2020   Page: 16 of 24
F.3d 598, 603–04, 612–14 (5th Cir. 2006) (concluding that two jurors’ responses to

direct questions established prejudice because one juror stated that close familial

relationships with law enforcement would color his view of “repeat offenders,” the

other stated that his mother’s mugging would color his view of the evidence, and

both explicitly stated that they could not be fair and impartial); Miller v. Webb, 385
F.3d 666, 668–69, 675 (6th Cir. 2004) (finding actual bias where juror had known

the surviving victim and sole eyewitness for several years through a Bible study, had

sympathy for the victim, and would feel partial towards her); Hughes v. United

States, 258 F.3d 453, 460 (6th Cir. 2001) (finding actual bias where juror had close

familial ties and friendly relationships with law enforcement officers and said “I

don’t think I could be fair”). The state court justifiably distinguished these

authorities, explaining that the jurors in these cases did much more than raise a hand

in response to an ambiguous question. We therefore cannot say that the state court’s

decision was unreasonable.

          B.    The State Court Did Not Unreasonably Apply Strickland.

      Because the state court’s factfinding was not unreasonable, the question

confronting us is whether the state court unreasonably applied the law when it held

that there was not a reasonable—meaning more than merely conceivable—

likelihood that Teasley’s appeal would have been decided differently had appellate

counsel raised the presence of Juror Donaldson. The answer is clearly no.


                                         16
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 17 of 24



      Teasley’s claim of prejudice is governed by Strickland, which requires him to

demonstrate “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” 466 U.S. at 694. A

reasonable probability means “probability sufficient to undermine confidence in the

outcome.” Id. In a case like this one, prejudice cannot be presumed. See, e.g., Bell v.

Cone, 535 U.S. 685, 697 (2002); United States v. Cronic, 466 U.S. 648, 659–61

(1984); Castillo v. Florida, 722 F.3d 1281, 1286–89 (11th Cir. 2013). Instead, under

Strickland’s prejudice standard, the “likelihood of a different result must be

substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011).

      The state court found Juror Donaldson’s voir dire responses equivocal and

insufficient to show actual bias. Lacking sufficient evidence of actual bias, the court

reasonably concluded that Teasley had failed to show that appellate counsel’s failure

to raise the issue on appeal had prejudiced him. Indeed, if we accept the state court’s

factfinding—as we must—there is no reason to believe that the result of the appeal

would have been different if appellate counsel had raised the issue. Cf. Yount, 467
U.S. at 1036, 1039–40 (denying habeas relief when jurors’ statements were

“ambiguous”); United States v. Sammour, 816 F.3d 1328, 1339 (11th Cir. 2016)

(affirming conviction because the “district court did not clearly err in finding that

Juror 9 was unbiased”).




                                          17
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 18 of 24



      The district court held that, even though Juror Donaldson was not actually

biased against Teasley, “caution dictates that Petitioner be given a new trial, and it

is reasonably probable that the Georgia Supreme Court would have agreed.” But

Georgia courts have never reversed a conviction on facts like these. Although the

Georgia Supreme Court has recognized the right to be tried by a fair and impartial

jury as “a central safeguard to a fair trial in our system of criminal justice,” Lamons

v. State, 340 S.E.2d 183, 184 (1986), it has never held that this right is violated when

a juror is not actually biased.

      The district court relied on several Georgia Supreme Court decisions, but they

are distinguishable. In Lamons, the state supreme court reversed a conviction where

a juror “developed a unique relationship” with the state’s chief prosecuting

witness—an undercover officer who had participated in the drug transaction at

issue—after she contacted him during trial to report that her ex-boyfriend was

involved in illegal drug transactions unrelated to the ongoing trial. Id. And although

the court in Trim v. Shepard encouraged judges to “err on the side of caution” when

a juror responds equivocally to questions about impartiality, the court’s focus was

on cases where “there was a relationship between a juror and a lawyer, party, or

witness that led the juror to express some doubt about his impartiality, even if the

expression of doubt was equivocal.” 794 S.E.2d 114, 117 (2016). Those

circumstances are not present here, where no one has alleged any improper


                                          18
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 19 of 24



relationship between Juror Donaldson and a lawyer, party, or witness that would

have impaired his ability to judge Teasley’s case.

      For his part, Teasley cites one additional Georgia case in support of his

prejudice argument, but it is even further distinguishable from the facts here. In

Scarpaci v. Kaufman, the Georgia appellate court ordered a new trial where a juror

not only raised her hand to indicate partiality, but also clearly explained that she was

biased in favor of the defendants, one of which was a medical clinic where she had

been a patient. 762 S.E.2d 172, 174 (2014), overruled by Willis v. State, 820 S.E.2d
640 (2018). Those facts are quite different from the circumstances presented here,

where no one alleged any preexisting relationship between Juror Donaldson and any

party to the case, and nobody ever asked him to explain why he raised his hand in

response to the relevant question. The state court therefore did not unreasonably

apply Strickland when it held that Teasley failed to establish a reasonable probability

that his appeal would have been decided differently had appellate counsel raised the

presence of Juror Donaldson.

 C.     Georgia’s Juror Non-Impeachment Statute is not an Alternative Basis for
                                   Relief.

      The district court also held that Teasley is entitled to relief on an alternative

basis—namely that Georgia’s juror non-impeachment statute denied him the

opportunity to prove Juror Donaldson’s bias. The statute provides that “[u]pon an

inquiry into the validity of a verdict . . . a juror shall not testify by affidavit or
                                          19
         USCA11 Case: 19-12224        Date Filed: 11/03/2020    Page: 20 of 24



otherwise nor shall a juror’s statements be received in evidence” as to any matter

discussed during deliberations or any matter influencing a juror’s decision to assent

or dissent from the verdict. Ga. Code Ann. § 24-6-606(b). We hold that the existence

of this statute does not present an alternative basis for granting Teasley’s petition.

      In support of the district court’s sua sponte ruling, Teasley argues that the state

statute unconstitutionally prevented him from calling Juror Donaldson to testify

about his voir dire responses. “[T]he remedy for allegations of juror partiality is a

hearing in which the defendant has the opportunity to prove actual bias.” Smith v.

Phillips, 455 U.S. 209, 215 (1982); see also Remmer v. United States, 347 U.S. 227,

229–30 (1954). Jurors sometimes testify at these post-trial hearings, just as they do

during pre-trial voir dire. See, e.g., Smith, 455 U.S. at 217 n.7; Skaggs v. Otis

Elevator Co., 164 F.3d 511, 517 (10th Cir. 1998). The state habeas court held two

evidentiary hearings on Teasley’s post-conviction claims, but it never decided

whether Juror Donaldson could have been compelled to supplement or explain his

responses during voir dire. Instead, the state court reasoned that this evidentiary issue

was irrelevant because Teasley had relied exclusively on the voir dire transcript.

      We agree with the state habeas court. Although the parties disagree about how

this evidentiary rule applies, we need not decide the issue. No matter how this statute

applies to a post-conviction proceeding about juror bias, the district court erred when

it granted a habeas petition on this ground.


                                           20
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 21 of 24



      As an initial matter, Teasley is not entitled to habeas relief on this ground for

the simple reason that the state court never prevented Teasley from compelling Juror

Donaldson’s testimony. After he amended his state habeas petition to include claims

of juror bias, the state habeas court held a second evidentiary hearing at which the

lawyers for Teasley and his co-defendants testified. Teasley introduced transcripts

of the entire voir dire, including Juror Donaldson’s responses to general and

individualized questioning. But Teasley never attempted to offer Juror Donaldson’s

testimony. There is no indication that Georgia’s juror non-impeachment statute

impacted his presentation at all. Teasley did not even plead this alternative basis for

relief in his federal habeas petition. The hypothetical impact of a state evidentiary

rule on a strategy that Teasley never explored does not undermine his conviction.

      In any event, even if this evidentiary rule did preclude Juror Donaldson’s

testimony, the district court erred in granting Teasley’s habeas petition on that

ground. Federal habeas relief, as relevant here, is available only when a state court’s

decision is “contrary to” or an “unreasonable application” of “clearly established

Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. §

2254(d)(1). “[C]learly established Federal law, as determined by the Supreme Court

of the United States” means “the holdings, as opposed to the dicta,” of Supreme

Court decisions “as of the time of the relevant state-court decision.” Williams v.

Taylor, 529 U.S. 362, 412 (2000) (internal quotation marks omitted).


                                          21
         USCA11 Case: 19-12224       Date Filed: 11/03/2020    Page: 22 of 24



      At the time of the state court’s decision in 2016, the Supreme Court had never

held that a criminal defendant raising a claim of juror bias or ineffective assistance

of counsel had a constitutional right to compel a juror’s post-trial testimony—far

from it. The Supreme Court had affirmed a criminal conviction over a Sixth

Amendment challenge when the lower court excluded evidence of juror misconduct

during deliberations. See Tanner v. United States, 483 U.S. 107, 127 (1987). And it

had upheld the constitutionality of a juror non-impeachment rule where a juror was

alleged to have lied during voir dire to conceal bias. See Warger v. Shauers, 574
U.S. 40, 50–51 (2014). Only after the state court’s decision on review here did the

Supreme Court recognize a narrow constitutional exception to the non-impeachment

rule for when “a juror makes a clear statement that indicates he or she relied on racial

stereotypes or animus to convict a criminal defendant.” Pena-Rodriguez v.

Colorado, 137 S. Ct. 855, 869 (2017). As we have explained, that new rule “was

neither ‘dictated’ [by precedent] nor ‘apparent to all reasonable jurists’ at the time”

it was announced. Tharpe v. Warden, 898 F.3d 1342, 1345 (11th Cir. 2018). That

new rule has no application to the facts of this case. Under the deferential standard

we apply to the state court’s judgment, we conclude that Georgia’s jury non-

impeachment statute is not a reason to grant Teasley’s federal habeas petition.




                                          22
         USCA11 Case: 19-12224          Date Filed: 11/03/2020   Page: 23 of 24



                                  IV.   CONCLUSION

      Teasley is not entitled to habeas relief. Accordingly, we REVERSE the

judgment of the district court.




                                            23
         USCA11 Case: 19-12224       Date Filed: 11/03/2020   Page: 24 of 24



JORDAN, Circuit Judge, concurring in part and concurring in the judgment.

      In a habeas case like this one, involving the alleged ineffective assistance of

appellate counsel, the prejudice inquiry focuses on whether there is a reasonable

probability of a different outcome on appeal had counsel performed competently.

See, e.g., Dell v. United States, 710 F.3d 1267, 1274 (11th Cir. 2013). So to prevail

Mr. Teasley has to show that, had counsel raised on appeal Juror Donaldson’s non-

verbal answer to the question concerning the inability to be fair and impartial in a

murder case involving a shooting, there is a reasonable probability that a Georgia

appellate court would have granted him a new trial.

      If we were exercising de novo review of the prejudice question, I would agree

with the district court that Mr. Teasley should be granted habeas relief. But AEDPA

requires us to give deference to the prejudice determination of the Georgia habeas

court, and I cannot say that its determination was unreasonable. As far as I can tell,

there are no Georgia cases requiring the dismissal of a juror (and the granting of a

new trial) under similar circumstances. And without such cases, it seems to me, Mr.

Teasley is unable to overcome AEDPA deference.

      With these thoughts, I join Parts I, II, and the first portion of III.C of the

court’s opinion (the portion holding that Mr. Teasley did not try to offer Juror

Donaldson’s testimony and did not raise the Georgia evidentiary rule as a basis for

habeas relief). I otherwise concur in the judgment.


                                         24